                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Wells Fargo Bank,National Association as CIVIL ACTION NO:
Trustee for SABR 2004-OP1 Mortgage Pass-
Through Certificates, Series 2004-OP1

               Plaintiff                           COMPLAINT

                        vs.                        RE:
                                                   1564 Swan Lake Avenue, Swanville, ME
                                                   04915

Benjamin P. Campo, Esq., Special                   Mortgage:
Administrator of the Estate of Debra M.            December 10, 2003
Mitchell                                           Book 2534, Page 63


             Defendant
U.S. Bank National Association as trustee of
CVI Loan GT Trust I.

               Party-In-Interest

       NOW COMES the Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR

2004-OP1 Mortgage Pass-Through Certificates, Series 2004-OP1, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, Benjamin P.

Campo, Esq., Special Administrator of the Estate of Debra M. Mitchell, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by Wells

   Fargo Bank,National Association as Trustee for SABR 2004-OP1 Mortgage Pass-Through

   Certificates, Series 2004-OP1, in which the Defendants, Carleton O. Mitchell and Debra M.

   Mitchell, are the obligor and the total amount owed under the terms of the Note is Eighty-

   Three Thousand One Hundred Thirty-Four and 56/100 ($83,134.56) Dollars, plus attorney

   fees and costs associated with the instant action; thus, the amount in controversy exceeds the

   jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1 Mortgage Pass-

   Through Certificates, Series 2004-OP1 is a corporation with its principal place of business

   located at c/o Select Portfolio Servicing, Inc., 3217 S. Decker Lake Drive, Salt Lake City, UT

   84119.

5. The Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M.

   Mitchell, is a resident of Westbrook, County of Cumberland and State of Maine.

6. The Party-in-Interest, U.S. Bank National Association as trustee of CVI Loan GT Trust I, is

   located at 425 Walnut Street, Cincinnati, OH 45202.
                                         FACTS

7. On August 11, 2000, by virtue of a Warranty Deed from Jeanna L Bonin, which is recorded

   in the Waldo County Registry of Deeds in Book 2025, Page 102, the property situated at

   1564 Swan Lake Avenue, City/Town of Swanville, County of Waldo, and State of Maine,

   was conveyed to Carleton O. Mitchell and Debra M. Mitchell , being more particularly

   described by the attached Exhibit A

8. On December 10, 2003, Carleton O. Mitchell and Debra M. Mitchell, executed and delivered

   to Option One Mortgage Corporation a certain Note under seal in the amount of

   $70,500.00. Defendants, Debra M. Mitchell and Carleton O. Mitchell's personal liability is

   limited and/or extinguished by the Chapter 7 bankruptcy filed which resulted in a

   bankruptcy discharge. See Exhibit B (a true and correct copy of the Note is attached hereto

   and incorporated herein).

9. To secure said Note, on December 10, 2003, Debra M. Mitchell and Carleton O. Mitchell

   executed a Mortgage Deed in favor of Option One Mortgage Corporation, securing the

   property located at 1564 Swan Lake Avenue, Swanville, ME 04915 which Mortgage Deed is

   recorded in the Waldo County Registry of Deeds in Book 2534, Page 63. See Exhibit C (a

   true and correct copy of the Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Wells Fargo Bank,National Association as Trustee for

   SABR 2004-OP1 Mortgage Pass-Through Certificates, Series 2004-OP1 by virtue of an

   Assignment of Mortgage dated December 17, 2003 and recorded in the Waldo County

   Registry of Deeds in Book 4324, Page 80. See Exhibit D (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

11. On March 19, 2021, the Defendant, Benjamin P. Campo, Esq., Special Administrator of the

   Estate of Debra M. Mitchell, was sent a Notice of Mortgagor's Right to Cure, as evidenced
   by the Certificate of Mailing (herein after referred to as the “Demand Letter”). See Exhibit

   E (a true and correct copy of the Demand Letter is attached hereto and incorporated

   herein).

12. The Demand Letter informed, the Defendant, Benjamin P. Campo, Esq., Special

   Administrator of the Estate of Debra M. Mitchell, of the payment due date, the total

   amount necessary to cure the default, and the deadline by which the default must be cured,

   which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit E.

13. The Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M.

   Mitchell, failed to cure the default prior to the expiration of the Demand Letter. Defendant,

   Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M Mitchell, is not

   personally liable and accordingly, this action does not seek any personal liability on the part

   of the Defendant, but only seeks in rem Judgment against the property.

14. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

   Mortgage Pass-Through Certificates, Series 2004-OP1, is the present holder of the Note

   pursuant to endorsement by the previous holder (if applicable), payment of value and

   physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky

   v. Clark, 147 A. 205, 128 Me. 280 (1929).

15. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

   Mortgage Pass-Through Certificates, Series 2004-OP1, is the lawful holder and owner of the

   Note and Mortgage.

16. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

   Mortgage Pass-Through Certificates, Series 2004-OP1, hereby certifies that all steps

   mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or

   Note and Mortgage were strictly performed.
17. U.S. Bank National Association as trustee of CVI Loan GT Trust I. is a Party-in-Interest

   pursuant to a Junior Mortgage originally given to Citifinancial, Inc., in the amount of

   $17,832.79 dated October 26, 2005, and recorded in the Waldo County Registry of Deeds in

   Book 2847, Page 16. Said Mortgage was assigned to U.S. Bank National Association as

   trustee of CVI Loan GT Trust I by nirtue of an Assignment of Mortgage dated October 25,

   2013, and recorded in the Waldo County Registry of Deeds in Book 3821, Page 113, and is

   in first position behind Plaintiff ’s Mortgage.

18. Upon information and belief Carlton O. Mitchell passed away on October 13, 2011.

19. Upon information and belief Debra M Mitchell passed away on August 13, 2017.

20. The total debt owed under the Note and Mortgage as of May 16, 2021 is Eighty-Three

   Thousand One Hundred Thirty-Four and 56/100 ($83,134.56) Dollars, which includes:

                   Description                                Amount
    Principal Balance                                                      $56,521.47
    Interest                                                               $16,095.73
    Escrow/Impound Required                                                  $3,188.13
    Late Fees                                                                   $77.58
    Total Advances                                                           $7,251.65
    Grand Total                                                            $83,134.56


21. Upon information and belief, the Defendant, Benjamin P. Campo, Esq., Special

   Administrator of the Estate of Debra M. Mitchell, is presently in possession of the subject

   property originally secured by the Mortgage.

                     COUNT I – FORECLOSURE AND SALE

22. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

   Mortgage Pass-Through Certificates, Series 2004-OP1, repeats and re-alleges paragraphs 1

   through 20 as if fully set forth herein.
23. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 1564 Swan Lake Avenue, Swanville, County of Waldo, and State of Maine. See

    Exhibit A.

24. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

    Mortgage Pass-Through Certificates, Series 2004-OP1, is the holder of the Note referenced

    in Paragraph 8 pursuant to endorsement by the previous holder (if applicable) and physical

    possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

    Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

    Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1 Mortgage

    Pass-Through Certificates, Series 2004-OP1, has the right to foreclosure and sale upon the

    subject property.

25. The Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-OP1

    Mortgage Pass-Through Certificates, Series 2004-OP1, is the current owner and investor of

    the aforesaid Mortgage and Note.

26. The Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M.

    Mitchell, is presently in default on said Mortgage and Note, having failed to make the

    monthly payment due September 1, 2017, and all subsequent payments, and, therefore, have

    breached the condition of the aforesaid Mortgage and Note.

27. The total debt owed under the Note and Mortgage as of May 16, 2021 is Eighty-Three

    Thousand One Hundred Thirty-Four and 56/100 ($83,134.56) Dollars, which includes:

                    Description                                 Amount
    Principal Balance                                                         $56,521.47
    Interest                                                                  $16,095.73
    Escrow/Impound Required                                                    $3,188.13
    Late Fees                                                                     $77.58
       Total Advances                                                              $7,251.65
       Grand Total                                                                $83,134.56


   28. The record established through the Waldo County Registry of Deeds indicates that there are

       no public utility easements recorded subsequent to the Mortgage and prior to the

       commencement of these proceedings affecting the mortgaged premises at issue herein.

   29. By virtue of the Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate

       of Debra M. Mitchell breach of condition, the Plaintiff hereby demands a foreclosure and

       sale on said real estate, as affected by Defendants, Debra M. Mitchell and Carleton O.

       Mitchell's discharge in bankruptcy and, accordingly, this action does not seek any personal

       liability on the part of the Defendants, Debra M. Mitchell and Carleton O. Mitchell, but only

       seeks in rem judgment against the property.

   30. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

       Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M.

       Mitchell, on March 19, 2021, evidenced by the Certificate of Mailing. See Exhibit F.

   31. The Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of Debra M.

       Mitchell, is not in the Military as evidenced by the attached Exhibit G.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wells Fargo Bank,National Association as Trustee for SABR 2004-

OP1 Mortgage Pass-Through Certificates, Series 2004-OP1, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322, as affected by

       Defendants, Debra M. Mitchell and Carleton O. Mitchell's discharge in bankruptcy, and

       accordingly, this action does not seek any personal liability on the part of the Defendants,

       but only seeks in rem judgment against the property;
   b) Grant possession to the Plaintiff, Wells Fargo Bank,National Association as Trustee for

      SABR 2004-OP1 Mortgage Pass-Through Certificates, Series 2004-OP1, upon the expiration

      of the period of redemption;

   c) Find that the Defendant, Benjamin P. Campo, Esq., Special Administrator of the Estate of

      Debra M. Mitchell, is not personally liable and accordingly, in breach of the Note by failing

      to make payment due as of September 1, 2017, and all subsequent payments, however, as

      affected by Defendants, Debra M. Mitchell and Carleton O. Mitchell's discharge in

      bankruptcy, this action does not seek any personal liability on the part of the Defendants,

      Debra M. Mitchell and Carleton O. Mitchell, but only seeks in rem judgment against the

      property;

   d) Impose the applicable time periods for redemption, etc., as reflected in 14 M.R.S.A. § 6322;

   e) Find that while the Defendants, Benjamin P. Campo, Esq., Special Administrator of the

      Estate of Debra M. Mitchell, have no personal liability in this matter, a Judgment of

      Foreclosure and Sale in this matter can be imposed in rem against the property commonly

      known as and numbered as 1564 Swan Lake Avenue, Swanville, ME 04915;

   f) For such other and further relief as this Honorable Court deems just and equitable.




                                                     Respectfully Submitted,
                                                     Wells Fargo Bank,National Association as
                                                     Trustee for SABR 2004-OP1 Mortgage Pass-
                                                     Through Certificates, Series 2004-OP1,
                                                     By its attorneys,

Dated: May 24, 2021
                                                     /s/John A. Doonan, Esq.
                                                     /s/Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
Reneau J. Longoria, Esq., Bar No. 5746
Attorneys for Plaintiff
Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 303C
Beverly, MA 01915
(978) 921-2670
JAD@dgandl.com
RJL@dgandl.com
